Case: 10-40433     Document: 00511599311         Page: 1     Date Filed: 09/12/2011




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                        September 12, 2011
                                     No. 10-40433
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

UNITED STATES OF AMERICA,

                                                  Plaintiff-Appellee

v.

LOUIS SIMPSON,

                                                  Defendant-Appellant


                   Appeals from the United States District Court
                         for the Eastern District of Texas
                             USDC No. 4:08-CR-123-1


Before GARZA, SOUTHWICK, and HAYNES, Circuit Judges.
PER CURIAM:*
        Louis Simpson appeals his conviction and sentence for seven counts of wire
fraud and two counts of aggravated identity theft. Simpson was sentenced to a
total term of imprisonment of 183 months, consisting of 135 months on counts
one through seven to run concurrently with each other and 24 months on counts
eight and nine to run consecutively to each other and all counts. Simpson was
also sentenced to three years of supervised release on counts one through seven
and one year of supervised release on counts eight and nine, all to run

       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
   Case: 10-40433    Document: 00511599311       Page: 2   Date Filed: 09/12/2011

                                   No. 10-40433

concurrently with each other. In addition, he was ordered to pay $1,005,136.18
in restitution.
      Simpson has failed to demonstrate there was a “sufficient evidentiary
foundation” for his requested jury instruction on puffery. United States v.
Giraldi, 86 F.3d 1368, 1376 (5th Cir. 1996).          Further, Simpson’s closing
argument, combined with the district court’s instructions regarding the elements
of the offense, sufficiently placed the issue of puffery before the jury. See United
States v. Laury, 49 F.3d 145, 152 (5th Cir. 1995). Accordingly, he has failed to
show that the district court abused its discretion by refusing to give his
requested instruction.
      He has also failed to show that the district court abused its discretion by
ordering him to pay $1,005,136.18 in restitution. See United States v. Mann, 493
F.3d 484, 498 (5th Cir. 2007).
      Simpson has filed various pro se motions. The motions are denied because
they are either barred by the proscription against hybrid representation, see
United States v. Ogbonna, 184 F.3d 447, 449 & n.1 (5th Cir. 1999), or are
untimely, see United States v. Sierra, 186 F. App’x 461, 462 (5th Cir. 2006);
United States v. Cockerham, 396 F. App’x 66, 68 (5th Cir. 2010), cert. denied, 131
S. Ct. 2888 (2011); Fed. R. App. P. 27(b), (c), 40(a)(1); 5th Cir. R. 27.1, 27.2.
      The judgment of the district court is AFFIRMED. All outstanding motions
are DENIED.




                                         2